Dear Mr. McInnis:
You have requested the opinion of this office as to the validity of a boat user permit fee imposed by the Bayou D'Arbonne Lake Watershed District pursuant to La. R.S. 38:2558(11)(f), in light of more recent state legislation — La. R.S. 34:851.27.A — prohibiting political subdivisions from regulating watercraft registration.  For the reasons given below, it is our opinion that the statutory authority for the Watershed District to impose a boat user permit fee has been implicitly repealed by the subsequently-enacted La. R.S. 34:851.27.A, and that therefore the user permit fee system imposed by the Watershed District is invalid.
When the legislature created the Bayou D'Arbonne Lake Watershed District by the enactment of Act 9 of 1956??, it specifically provided the board of commissioners with the authority to regulate the size and type of watercraft, boat or other flotilla upon the waters of said lake; to issue a license or permit for each such watercraft, boat or flotilla and to levy and collect a license or permit fee therefor.
La. R.S. 38:2569C
The legislature also conveyed upon the board of commissioners of the Watershed District general authority over boating and the operation of any water craft upon the reservoir.  La. R.S. 38:2558(11)(f) and La. R.S. 38:3559(7).
However, in 1984, the legislature enacted La. R.S. 34:851.27.A, which, since its amendment in 1986, reads as follows:
      Through the passage of this Part, the state reserves to itself, through the [Wildlife and Fisheries] commission, the right to regulate the operation and to establish the minimum equipment requirements of vessels and motorboats.  Except as provided in Subsection B of this Section, R.S. 34:3269(13), and R.S. 33:1236.12, all political subdivisions of this state are expressly prohibited from regulating watercraft in any respect, including, but not limited to, their operation, minimum equipment requirements, registration (with or without a fee)11, or inspection.  (Emphasis supplied.)
The Bayou D'Arbonne Lake Watershed District is a political subdivision of the state.  La. R.S. 38:2552. Therefore, the grant of authority to regulate watercraft made in the 1956 legislation is in direct conflict with La. R.S. 34:851.27.A, enacted in 1984.
A law which conflicts with a subsequently-enacted statute is repealed by the law subsequently enacted.  La. R.S. 24:176; La.C.C. Article 8. Therefore, the prior legislation granting to the Watershed District the authority to regulate watercraft has been repealed by the subsequent enactment of La. R.S. 34:851.27.A, to the extent that the provisions conflict. Any boat user permit and fee system imposed by the Watershed District would also conflict with that statute, and is invalid.
If we may be of further assistance to you, please do not hesitate to contact this office.
Yours truly,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: CHRISTOPHER A. RATCLIFF Staff Attorney